ORDER

PER CURIAM.
Octavia R. Rhodes appeals the judgment of conviction entered by the Circuit Court of Warren County after a jury found her guilty of stealing a controlled substance. We find the trial court did not err in denying Rhodes’ motion for judgment of acquittal and imposing judgment and sentence.
No’ jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).